      Case 1:18-cr-00283-GHW Document 36 Filed 07/22/20 Page 1 of 1
                                             USDC SDNY
                                             DOCUMENT
 UNITED STATES DISTRICT COURT                ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK.              DOC #:
                                             DATE FILED: 7/22/20
                                                      X

 UNITED STATES OF AMERICA,

                                                                      1:18-cr-283-GHW
                          -v-
                                                                           ORDER

     LOUIS BRAVO

                                       Defendant.




                                                      X


GREGORY H. WOODS, United States District Judge:

               Upon the application of the defendant, by and through his attorneys, JENNIFER E.

WILLIS and TAMARA GIWA, Federal Defenders of New York, and with the consent of

AUDREY STRAUSS, Acting United States Attorney for the Southern District of New York,

EMILY JOHNSON, Assistant United States Attorney, it is hereby ORDERED that the pretrial

conference in this case is continued from JULY 21, 2020 to NOVEMBER 20, 2020 at 3:00 p.m.

               The Court finds that the ends of justice served by granting a continuance outweigh

the best interest of the public and the defendant in a speedy trial because additional time is needed

to resolve the case in a manner consistent with the CARES ACT. Accordingly, it is

further ORDERED that the time from the date of this order through November 20, 2020 is hereby

excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).

               SO ORDERED.



      Dated: July 22, 2020
      New York, New York                                       GREGORY H. WOODS
                                                               United States District Judge
